Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the original filing of 12-5-2018. Claims 1-20 are pending and have been considered below:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (“Fujioka” 20020160835 A1) in view of Manfredi et al. (“Manfredi” 20080096533 A1). 
Claim 1: Fujioka discloses a system for simulating human-like affect-driven behavior, the system comprising:
a computing platform including a hardware processor and a system memory; a software code stored in the system memory, the software code configured to provide a virtual agent (Paragraphs abstract and Paragraph 6; virtual agent/character); 
wherein the hardware processor is configured to execute the software code to control the virtual agent to: 
identify a character assumed by the virtual agent (Paragraph 6), the character having a target state of motivational fulfillment, a baseline mood and a plurality of emotions (Figures 31, 36 and 37 (eagerness emotion/mood up/down); Paragraphs 83, 87-88; character has ability values, a training (motivational) fulfillment and emotions/mood can overlap); 
identify a current physical state, a current state of motivational fulfillment, and currently active emotions of the character (Figures 12-23, 36 and 37 (eagerness emotion up/down); Paragraphs 83, 87-88; during missions strength value gauged; further eagerness can represent emotion and current state of fulfillment with training);
determine a current mood of the character based on the baseline mood and the currently active emotions; receive an input corresponding to one of an interaction and an event experienced by the character (Figures 12-23, 36 and 37 and Paragraphs 83, 87-88; Figures show a current mood/emotion for week 1 (i.e. eager/happy smiling) and inputs received to train user).
plan a plurality of behaviors including at least a first behavior;
the first behavior being based on the input and the current physical state of the character (Figures 24-25; Paragraph 83 and 103; user stamina/strength (tired) fall below threshold during training input the character shows behavior failing or returning home (as seen in figures)).
Fujioka may not explicitly disclose a personality nor disclose all the features below including plan a plurality of behaviors including at least a first behavior, a second behavior, and a third behavior for the character, the second behavior being based on the input, the personality, the current mood, and the currently active emotions of the character, and the third behavior being based on a difference between the target state of motivational fulfillment and the current state of motivational fulfillment. 
Manfredi is therefore provided to disclose a virtual entity that has a personality, along with emotions and a mood (Paragraph 87 and 309-310) and further provides behaviors based on inputs (Paragraphs 100-138). The behaviors include outputs based on personality, mood and emotion and further attempts to convey an output/response that properly matches an interaction (motivation is to comfort and satisfy/solve problem for user they are interacting with) (Paragraph 9-10, 189-190 and 309).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide additional characteristics and response features to the virtual characters of Fujioka. One would have been motivated to provide the capabilities as an enhancement to feedback features available to the representations thereby improving user experience.   
Claim 2: Fujioka and Manfredi disclose a system of claim 1, wherein at least one of the first behavior, the second behavior, and the third behavior comprises an interaction with one of a human being and another character (Fujioka: Figure 38 and Paragraph 127; virtual coach and Manfredi: Paragraph 106-109 and 309). 
Claim 3: Fujioka and Manfredi disclose a system of claim 1, wherein at least one of the first behavior, the second behavior, and the third behavior comprises at least one of a language-based communication, a gesture, and a facial expression by the character (Manfredi: Paragraphs 163-174 and 309; smile). 
Claim 5: Fujioka and Manfredi disclose a system of claim 1, wherein at least one of the first behavior, the second behavior, and the third behavior comprises an interaction with a real object (Manfredi: Paragraph 106-109; human). 
Claim 6: Fujioka and Manfredi disclose a system of claim 1, wherein the character is rendered on a display (Fujioka: Figure 10 and Manfredi: Paragraph 139). 
Claim 7: Fujioka and Manfredi disclose a system of claim 1, wherein at least one of the first behavior, the second behavior, and the third behavior comprises an interaction with a virtual object (Fujioka: Figure 39 and Paragraphs 117 and 125; virtual interactions and Manfredi: Paragraph 141; interaction with kiosk button (i.e. virtual)). 
Claims 8 and 15 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claims 9 and 16 are similar in scope to claim 2 and therefore rejected under the same rationale. 
Claims 10 and 17 are similar in scope to claim 3 and therefore rejected under the same rationale. 
Claims 12 and 20 are similar in scope to claim 5 and therefore rejected under the same rationale. 
Claims 13 and 19 are similar in scope to claim 6 and therefore rejected under the same rationale. 
Claims 14 and 20 are similar in scope to claim 7 and therefore rejected under the same rationale. 

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (“Fujioka” 20020160835 A1) and Manfredi et al. (“Manfredi” 20080096533 A1) in further view of Guerin et al. (“Guerin” 20160257000 A1). 
Claim 4: Fujioka and Manfredi disclose a system of claim 1, but may not explicitly disclose wherein the character comprises a machine. 
Guerin discloses a character as a machine that is interacted with and provides behavioral (gesture) responses (Figures 1, 2, and 4-6; Paragraphs 36, 43-44). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way and provide a virtual machine character for interaction. One would have been motivated to provide the capability as an enhancement on the available representations for interaction thereby improving system operability.   
Claims 11 and 18 are similar in scope to claim 4 and therefore rejected under the same rationale. 










Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Badr et al. 20190391716 A1 IDENTIFYING AND CONTROLLING SMART DEVICES; [0023, 0091]; virtual assistant provides device access

Amini et al. 20180144761 A1 GENERATING COMMUNICATIVE BEHAVIORS FOR ANTHROPOMORPHIC VIRTUAL AGENTS BASED ON USER’S AFFECT Figures 8 a-d

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        3-9-2021